                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                          CEDAR RAPIDS DIVISION

 ROBERT A. DANIEL,

               Plaintiff,                             No. 18-CV-121-CJW-MAR

 vs.
                                                               ORDER
 ANDREW SAUL,
 Commissioner of Social Security,

               Defendant.
                            ___________________________

       This matter is before the Court on United States Magistrate Judge Mark A.
Roberts’ Report and Recommendation. (Doc. 18). The Report and Recommendation
recommends that the Court grant Defendant’s Unopposed Motion to Remand. (Doc. 17).
       On November 26, 2018, Robert A. Daniel (“Claimant”) filed a Complaint
requesting judicial review of the Commissioner’s decision to deny his application for
social security benefits. (Doc. 4). On March 22, 2019, the Commissioner filed an
Answer. (Doc. 10). On June 4, 2019, the Commissioner filed the instant motion to
remand pursuant to Sentence Four of Section 205(g), 42 U.S.C. § 405(g) to allow the
Commissioner to evaluate claimant’s “Lucia challenge” having to do with the
constitutionality of the ALJ’s appointment. (Doc. 17-1, at 1-2).
       Pursuant to statute, this Court’s standard of review for a magistrate judge’s Report
and Recommendation is as follows:
              A judge of the court shall make a de novo determination of those
       portions of the report or specified proposed findings or recommendations
       to which objection is made. A judge of the court may accept, reject, or
       modify, in whole or in part, the findings or recommendations made by the
       magistrate judge.
28 U.S.C. § 636(b)(1). Similarly, Federal Rule of Civil Procedure 72(b) provides for
de novo review of a magistrate judge's Report and Recommendation on dispositive
motions when objections are made. FED. R. CIV. P. 72(b)(3). The Eighth Circuit has
held that it is reversible error for a district court to fail to conduct a de novo review of a
magistrate judge’s Report and Recommendation when such review is required. See, e.g.,
United States v. Lothridge, 324 F.3d 599, 600 (8th Cir. 2003). The court reviews the
unobjected to portions of the proposed findings or recommendations for “plain error.”
See United States v. Rodriguez, 484 F.3d 1006, 1010-11 (8th Cir. 2007) (noting that,
where a party does not file objections to a magistrate judge’s report and recommendation,
the party waives the right to de novo review and the court will review the decision for
plain error).
       Here, the Commissioner’s motion to reverse and remand is unopposed. Therefore,
the court ADOPTS Judge Roberts’ Report and Recommendation of July 11, 2019. (Doc.
18). The ALJ’s decision is reversed and the case is remanded for further administrative
proceedings.
       IT IS SO ORDERED this 29th day of July, 2019.




                                           __________________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa




                                              2
